Title: To George Washington from Abijah Hart, 21 April 1792
From: Hart, Abijah
To: Washington, George



Sir,
New Haven 21st April 1792

The establishment of a national Mint presents me an opportunity of petitioning your Excellency for the Office of Treasurer in that Department—Being disengaged from other Business, my wish will be to serve my Country, in that way, by faithfully discharging the Duties of my Station, so long as I may preserve the Confidence of the Public. My Character I submit to my friend the Hon. J. Hillhouse Esq. & shall gratefully acknowledge every public Favour. I am Sir, with the most perfect esteem your obedient and most humble Servant

Abijah Hart

